       Case 1:19-cr-10080-NMG Document 1414 Filed 07/22/20 Page 1 of 6



                      United States District Court
                        District of Massachusetts

                                      )
United States of America,             )
                                      )
            v.                        )
                                      )     Criminal Action No.
Sidoo et al,                          )     19-10080-NMG
                                      )
            Defendant.                )
                                      )


                            MEMORANDUM & ORDER

GORTON, J.

       The government has charged defendants with conspiring with

William “Rick” Singer (“Singer”) to have their children

fraudulently admitted to elite universities by, inter alia,

fabricating applications, falsifying academic and athletic

credentials, cheating on standardized tests, making payments to

corrupt exam proctors and bribing university employees and

athletic coaches.

       The defendants have moved to sever their trials.         For the

following reasons, and reasons broadly set out by this Court in

its prior opinions in this case, including the denial of

defendant Zangrillo’s request to sever his trial, that motion

will be denied.

  I.     Background

       The facts of this case have been extensively recited

several times by this Court. See Docket Nos. 1169, 1334 and

                                   - 1 -
        Case 1:19-cr-10080-NMG Document 1414 Filed 07/22/20 Page 2 of 6



1373.    In February, 2020, given the large number of defendants,

this Court divided them into two groups for trial based

principally upon their alleged conduct.          The Court set an

October, 2020, trial date for Defendants Abdelaziz, Diane and

Todd Blake, Giannulli, Loughlin, Wilson, Zadeh and Zangrillo,

and a January 11, 2021, trial date for Defendants Gregory and

Amy Colburn, Chen, Kimmel, McGlashan and Palatella.            Since that

time, defendants Diane Blake, Todd Blake, Giannulli and Loughlin

have pled guilty.      There are currently four defendants scheduled

to be tried together in October, 2020, and six in January, 2021.

  II.     Motion to Sever

  A. Legal Standard

  In considering a motion to sever pursuant to Fed. R. Crim. P.

14 the protocol in the First Circuit is that:

  those indicted together are tried together to prevent
  inconsistent verdicts and to conserve judicial and
  prosecutorial resources. . . .

United States v. Soto–Beniquez, 356 F.3d 1, 29 (1st Cir. 2004).

     To overcome the presumption in favor of a joint trial, a

defendant must demonstrate “prejudice so pervasive that a

miscarriage of justice looms.” United States v. Sotomayor–

Vazquez, 249 F.3d 1, 17 (1st Cir. 2001); see also United

States v. O'Bryant, 998 F.2d 21, 25 (1st Cir. 1993) (noting that

“when multiple defendants are named in a single indictment, a

defendant who seeks a separate trial can ordinarily succeed in

                                      2
     Case 1:19-cr-10080-NMG Document 1414 Filed 07/22/20 Page 3 of 6



obtaining one only by making a strong showing of evident

prejudice”).   Under this stringent standard, the requisite

showing of prejudice “means more than just a better chance of

acquittal at a separate trial.” United States v. DeCologero, 530

F.3d 36, 52 (1st Cir. 2008).

     In conspiracy cases, the preference for a joint trial is

“particularly strong.” United States v. DeNunzio, No. CRIM.A.

14-10284, 2015 WL 2226251, at *3 (D. Mass. May 12, 2015); see

also United States v. Floyd, 740 F.3d 22, 37 (1st Cir.

2014)(noting that “[d]emonstrating unfair prejudice sufficient

to require severance of coconspirators' trials is a difficult

battle for a defendant to win”)(citation and internal quotations

omitted).   In fact, severance “will rarely, if ever, be

required” in the context of a conspiracy case. Id. at 36

(quoting United States v. Flores–Rivera, 56 F.3d 319, 325 (1st

Cir. 1995)).


B. Application

     The defendants contend that joint trials would lead to

prejudicial spillover and any limiting instructions to the jury

would be insufficient to safeguard them from the risk of undue

prejudice. Defendants’ arguments stem largely from their

conviction that the FSI does not properly allege a single over-




                                   3
     Case 1:19-cr-10080-NMG Document 1414 Filed 07/22/20 Page 4 of 6



arching conspiracy, a claim which this Court has previously

considered and rejected.

     In a conspiracy,

     virtually all the evidence relating to the other
     conspirators [is] also directly relevant to, and,
     therefore, independently admissible in, the prosecution's
     case against [the defendant moving for severance]

Flores-Rivera, 56 F.3d at 325-26.

     The FSI alleges a singular over-arching scheme by which

defendants sought to have their children fraudulently admitted

to elite universities.    Evidence pertinent to the admissions

scheme as a whole, Singer’s operation, his associates, college

admissions practices, etc., is all relevant to the charges

against each of the co-conspirators in both trial groupings.

Regardless of whether they participated in the “side-door”

scheme, the test taking scheme or a different scheme with

Singer, the evidence introduced against one defendant will

largely be relevant and admissible as to each defendant.

     As this Court has previously noted, if separate trials were

to be held, much of the evidence and many witnesses would be

duplicative and evidence which is relevant to one defendant’s

guilt may also be relevant to proving the overall conspiracy.

See United States v. Prange, 922 F. Supp. 2d 127, 129 (D. Mass.

2013).   In summary, there is common and overlapping evidence




                                   4
     Case 1:19-cr-10080-NMG Document 1414 Filed 07/22/20 Page 5 of 6



among each grouping of defendants and across both trial

groupings making severance gratuitous.

     Moreover, allegations of potential prejudicial spillover or

the potential for incidental spillover do not compel severance.

United States v. Webb, 827 F. Supp. 840, 843 (D. Mass. 1993);

United States v. Yefsky, 994 F.2d 885, 896 (1st Cir. 1993)

(noting that “[i]ncidental spillover prejudice, which is almost

inevitable in a multi-defendant trial, does not suffice [to

warrant severance]”).    The First Circuit Court of Appeals has

noted that “the spillover effect . . . rarely constitutes

sufficient prejudice to warrant severance.” United States v.

Azor, 881 F.3d 1, 12 (1st Cir. 2017).       Any potential for

spillover prejudice in this case does not merit severance.

     As this Court has previously stated in the case of

defendant Zangrillo, the defendants have been grouped by their

conduct to avoid prejudice.     To the extent that any potential

prejudicial spillover may occur, the Court will consider

appropriate limiting instructions to the jury. See United States

v. Candelario-Santana, 834 F.3d 8, 24 (1st Cir. 2016) (noting

that “a trial court can safeguard a defendant from potentially

prejudicial spillover by delivering jury instructions as to the

admissibility of the evidence”); United States v. Babich, No.

16-CR-10343-ADB, 2019 WL 163102, at *3 (D. Mass. Jan. 10, 2019).



                                   5
     Case 1:19-cr-10080-NMG Document 1414 Filed 07/22/20 Page 6 of 6



     As a final point, separate trials would be extremely costly

to the government and in judicial resources.        Accordingly, the

Court will not sever the defendants’ trials.



                                 ORDER


  For the foregoing reasons, defendants’ motion to sever (Docket

No. 1033) is DENIED.




So ordered.


                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge
Dated July 22, 2020




                                   6
